Citation Nr: 1313494	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  13-00 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA compensation benefits in the amount of $2,069.00. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran served on active duty from August 1979 to July 1982.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 decision of the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC), in Philadelphia, Pennsylvania.  


REMAND

In July 2010, the Committee denied the Veteran's request for waiver of overpayment of compensation benefits in the amount of $8,862.00.  The Veteran submitted a notice of disagreement with that determination in September 2010.  In November 2010, the Committed granted a partial waiver of recovery of the overpayment but determined that recovery of the remaining $2,069.00 would not be against equity and good conscience.  The Veteran has not indicated that he is satisfied with the partial waiver and the issue of entitlement to waiver of recovery of overpayment of VA compensation benefits remains in controversy.  

The record reflects that the Veteran has not been provided a statement of the case on the waiver issue.  The U.S. Court of Appeals for Veterans Claims  has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the originating agency to issue a statement of the case is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  

Accordingly, this case is REMANDED to the ROIC or the Appeals Management Center, in Washington, D.C., for the following actions:

1.  Issue a statement of the case addressing the claim of entitlement to waiver of recovery of an overpayment of compensation benefits in the amount of $2,069.00.  The Veteran must be advised of the requirements to perfect an appeal with respect to this new issue.  

2.  If the Veteran perfects an appeal with respect to waiver issue, the ROIC or the AMC should ensure that any indicated development is completed before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

